 


109 HR 4983 IH: First Step to Redeployment Act of 2006
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4983 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Mr. Blumenauer introduced the following bill; which was referred to the Committee on International Relations, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To recognize the exemplary service of the National Guard in Iraq and to direct the President to begin the redeployment of United States military forces from Iraq, starting with National Guard units. 
 
 
1.Short titleThis Act may be cited as the First Step to Redeployment Act of 2006. 
2.Recognition of National Guard 
(a)FindingsThe Congress finds the following: 
(1)The men and women of the United States Armed Forces have carried out their mission in Iraq with courage, professionalism, and honor. 
(2)Units and personnel of the National Guard have been a major component of United States military forces in Iraq. 
(3)Since the start of the occupation of Iraq, the Iraqi people have successfully voted in three elections, approved a constitution, and established a government. 
(4)United States national security interests, as well as the future stability of Iraq, would now be best served by the phased redeployment of United States military forces from Iraq and refocused political, diplomatic, and reconstruction efforts. 
(5)The extended deployments of National Guard units in Iraq have placed an undue burden on the families of members of the National Guard, the communities in which the members live, and the States. 
(6)The National Guard is a critical element of the Total Force concept of the Armed Forces. 
(7)Because of the dual role of the National Guard under the Constitution to both the Federal Government and the various States, including the States’ reliance on the National Guard for disaster response and homeland defense, the redeployment of Armed Forces from Iraq should begin with the redeployment of the National Guard. 
(b)Congressional recognitionCongress— 
(1)expresses its deep appreciation to the members of the National Guard and all other members of the Armed Forces for their service and commends their achievements, their sacrifices, and the sacrifices of their families;  
(2)declares that there is no more capable soldier than the citizen-soldiers of the National Guard;  
(3)reaffirms the critical role of the National Guard in defending the United States, carrying out combat missions, responding to domestic emergencies and disasters, and securing the homeland; 
(4)recognizes the importance of the National Guard in ensuring a connection between the military and local communities; and 
(5)opposes any attempt to reduce the role of the National Guard within the Total Force concept of the Armed Forces.   
3.Redeployment of United States Armed Forces from Iraq The President shall begin the redeployment of United States Armed Forces from Iraq, starting with the orderly redeployment of National Guard units.  
 
